CHRIS DANIEL                  01-15-00200-CR

 §                             HVRRIS COUNTS DISTRICT CLERK

         &
                                                                               FILED IN
March 2,2015                                                            1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                        3/4/2015 10:21:30 AM
J DENNIS HESTER
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
                                                                                Clerk
402 MAIN STREET, 4TH FLOOR
HOUSTON, TX 77002

Defendant's Name KRISTINE MARIE MURRELL

Cause No. 1973306

Court- CRIMINAL COUNTY COURT AT LAW #14

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 02/13/15
Sentence Imposed Date: 01/30/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: J DENNIS HESTER



Sincerely,


S NORRIS
Criminal Post Trial Deputy

CC. Devon Anderson
    District Attorney
    Appellate Division
    Harris County. Texas

     SERENA WAGNER



This is your notice to inform any and all substitute reporters in this cause




                    1201 Franklin PO Box 4651 Houston Texas 77210-4651
                                                                                                                                                   K°J~>
                                                        Cause No.

                                                       THE STATE OF TEXAS
                                                                                                                                             o\
                                                               V.
                      Kr'iÿAd MuyVtCL                          , A/K/A/

                                        District Court / County Criminal Court at Law No.

                                                         Harris County, Texas
                                                                                                                  a
                                                          NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On                                 (date), the defendant                        in   the above numbered and styled cause
NOTICE OF APPEAL of his conviction

The undersigned attorney (check appropriate box):
          MOVES to withdraw                                                                                      A
                                                                                                                             %
                 the court that he will CONTINUE to represent the defendant on appeal


Date                                                                     Attorney (Signature)
                                                                                                                                                   2
                                                                                      PepMiS
Defendant (Printed name)                                                 Attorney (Printed name)
                                                                               ai 0ÿ/5
                                                                         State Bar Number                                 ..      .
                                                                           ‘joÿ nc*if\ $4 •j                    1{6 r     f/suWo p Hi 7
                                                                         Address
                                                                              -7(3
                                                                         Telephone Number
The defendant (check all that apply):
           REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him
          ASKS the Court to ORDER that a free record be provided to him
          ASKS the court to set BAIL
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief

                                                                               Kr'tsMd/                          rMi
Defendant (Signature)                                                    Defendant’s Printed name

SWORN TO AND SUBSCRIBED BEFORE ME ON

By Deputy District Clerk of Hams County. Texas




http //hcdco-intranet/Criniinal/Cnminal Couns/SOPs and Forms Librarv/Crimmal Forms/Notice of Appeal (2 pages-without Affirmation) docPage I of 2
                                                                   1/09/08
                                                                    ORDER
                          FEB 1 3 2015,
          On                                   the Court conducted a hearing and FINDS that defendant / appellant

                   NOT indigent at this tune

                IS indigent for the purpose of
                           employing counsel
                           paying   for a clerk's and court reporter's record
                           employing counsel or        paying   for a clerk's and court reporter's record
The Court ORDERS that
     a Counsel's motion to withdraw is GRANTED / DENIED.
          Defendant / appellant's motion (to be found indigent) is DENIED
           Defendant's / appellant's motion           is   GRANTED and
                                                                                      (attorney's name & bar card number)
                     is   APPOINTED to represent           defendant / appellant on appeal
                     The COURT REPORTER              is   ORDERED to prepare and file the reporter s record without charge to
                     defendant / appellant
BAIL is
          SET at $         *11 Step'**_
          TO CONTINUE as presently set
          DENIED and        is   SET at No BOND (Felony Only)

DATE SIGNED                  z
                                                                          JUDGE PRESIDING,
                                                                          _ DISTRICT COURT /
                                                                          COUNTY CRIMINAL COURT AT LAW NO
                                                                          HARRIS COUNTY, TEXAS
                                                                                                                                &


                                                S.MÿrvKt> CSM-SJ

                    N!)p
                                                                              5ÿÿ                      M



http //hcdco-intranet/Criminal/Crimmal Couns/SOPs and I'orms Library/Criminal Forms/Notice of Appeal (2 pages-without Affirmation) docPage 2 of 2
                                                                   1/09/08
                                              CAUSE NO.

    THE STATE OF TEXAS                                                  §               IN THE COUNTY CRIMINAL

    vs.                                                                 §               COURT AT LAW NUMBER                      //
                                                                        §               HARRIS COUNTY, TEXAS
                                                 7

          TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, Judge of the trial court, certify this criminal case:
          is not a plea-bargain case, and the defendant has the right of appeal, [or]
          is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
/         withdrawn or waived, and the                                     [or]
                                                defendmÿhasjthÿnghÿofappeal.
          is a plea-bargain case, but the     triahcQUÿas' gf vet/               , and the defendant has the right of
          appeal          [or]
          is a plea-bargain case, and the defendant has NO right of appeals[or]vXV;
                                                                                                       -Vs
          the   defendant haÿaiwd/fhe-timt'of appeal.                                                                 JAN 3 0 2015.
                                                                                                         A
                                 k                                                               V
    Judge Presiding v                                                        'Pate Signed

    I have received a copy    oftÿis
                                  (CCTtSication?     Ihÿeÿ'lso.bÿÿinformedof myrights concerning any appeal of this criminal
    case, including any right-to file ipro se petitibpJbr        dis«ÿioQMy
                                                                          review pursuant jo Rule'68 of the Texas Rules of
    Appellate Procedure. I haVp beeniadmonished            thaSmyÿttoi|ney
                                                                     musf mail a copy of the couirtof appeals' judgment and
    opinion to my last knowpCaddress and that I have pnly 30 days in which to file a pro se petition for discretionary review
    in the court of appeals. TexÿR. AppxP. 68.2. 1 acknojvledge-that, ifl wish to appeal this case anj if I am entitled to do so,
    it is my duty to inform my;appellatV attorney, byÿwritten communication, of any .changeÿin-the address at which 1 am
    currently living or any ch'angejnÿmy'current         prjÿnÿunit.
                                                               I understand\that, because ofappellate deadlines, ifl fail to
    timely inform my appellatrattOTneÿof any change in my address, I rnaydose the opportunity to file a pro se petition-far,
                                        
    discretionary review.                      ''
                                                                                    ,.V
    Defendant                                                                                                                  y
    /S3?c                               3ÿs>rY
    Mailing address:
                       CyfVtss                       77f                     State Bar of Texas ID Number:

                       -XrjXfU;f,                  ED                          /2ÿ/           'vW
    Telephone number:                       Chris Daniel                     Mailing address:-ÿ
                                           District Clerk

    Fax number (if any):
                                          JAN 3 0 2015                       Telephone number:
                               Time:.       Harris County, Texas
                               By.
                                                  Oeauty
                                                                                                   e=?m&
                                                                             Fax number (if any):

    *A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
    right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case that is, a case in
    which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
    prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by written motion filed and
    ruled on before trial, or (B) after getting the trial court’s permission to appeal. TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).


    CCL Form 22                                                                                                                 12-04-2012
                       APPEAL CARD
                                                                  I*-

Court
                                             15      Cause No.
   H
                       The State of Texas

kfi4.lt u.               Marine             Mvrre.LL
                                              1 -BO' 15
Date Notice
Of Appeal: .                         - VS
Presentation:                               Vol._         Pg-

Judgment:                                   Vol..         Pg-

Judge Presiding K.Eg                        Rd\d3
Court Reporter
Court Reporter
                         _
                         _
Court Reporter

Attorney           .
on Trail

Attorney
on Appeal.        Jf DenmS
           Appointed        _                Hired

Offense,            ow|:

Jury Trail:                          Yes.            No    \s/'
Punishment                                                 Sf&v)
Assessed                   ffal>                            ft.S Cep
Companion Cases
(If Known) _                    w/A
Amount of
Appeal Bond.           $1, 500
Appellant
Confined:                            Yes.           No.
Date Submitted
To Appeal Section.

Deputy Clerk.                 fj.                   IHmJcm
X'niK.c «il Anm il Paid K* c\ 0/84